DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claim 1 is amended and filed on 4/18/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajagopalan et al. (US. 20170007310A1) (“Rajagopalan”).
Re claim 9, Rajagopalan discloses a catheter system (10, Figs. 1-9), comprising: a head (115, Fig. 1, Fig. 5b) including a plurality of ports (at least some 112a-b, ¶0266); a tail (110 or 41) including a plurality of conduits (111, ¶0223), each of the plurality of conduits being connected to one of the plurality of ports (¶0381);  a medical balloon (130 or 45) located between the head and the tail (Fig. 2); and an alcohol sensor (wherein the alcohol sensor ¶0140 such as 139, ¶0212), wherein the alcohol sensor is located in at least one of the plurality of conduits (¶0206 electrodes and ¶0212 has alcohol detectible sensor, wherein the ethylene vinyl alcohol with detectable group, so it detects the alcohol).  
Re claim 10, Rajagopalan discloses wherein the alcohol sensor includes an electrolytic sensor (¶0212, barium sulfate is an electrolyte).   
Re claim 11, Rajagopalan discloses wherein the electrolytic sensor (139a and or 139b)  comprises: an anode disposed in the catheter system near one of the plurality of ports  (139 is near the head wherein the ports are located, ¶0225, ¶0257); a cathode (139b, Fig. 20, ¶02257); and an electric current measuring device connected between the anode and the cathode (¶0257, wherein the impedance measurement is related to the current as it can be calculated by dividing the voltage in a circuit by its current).  
Re claim 12, Rajagopalan discloses wherein the medical balloon comprises at least one ridge located around a circumference of the medical balloon (48, ¶0308, Fig. 2).  
Re claim 13, Rajagopalan discloses wherein the at least one ridge is made of flexible plastic (¶0128).    
Re claim 14, Rajagopalan discloses wherein the at least one ridge is formed by a hollow tube (¶0308, fluid delivery).   
Re claim 15, Rajagopalan discloses wherein the at least one ridge is designed to extend radially upon inflation of the medical balloon (Fig. 2, ¶0278).     
Re claim 16, Rajagopalan discloses wherein the at least one ridge is designed to elongate an inflated shape of the medical balloon (Fig. 2, ¶0278).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Stein et al. (US. 20150202220A1)(“Stein”).

Re claim 1, Rajagopalan discloses a catheter system (10, Figs. 1-9), comprising: a head  (115, Fig. 1, Fig. 5b) including a plurality of ports (at least some1 12a-b, ¶0266); a tail (110 or 41) including a plurality of conduits (111, ¶0223), each of the plurality of conduits being connected to one of the plurality of ports (¶0381); and a medical balloon (130 or 45) located between the head and the tail (Figs.1-2), wherein the medical balloon comprises at least one ridge (48, ¶0308, Fig. 2) located around a circumference of the medical balloon (Fig. 2), but it fails to disclose that at least one ridge located all around an entire circumference of the medical balloon.
However, Stein discloses a fluid delivery balloon catheter (Fig. 14a-15d) wherein the at least one ridge (440, the housing for the agent delivery needle 450, ¶0100) located all around an entire circumference of the medical balloon (410, ¶0100-¶0101).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one rigid of Rajagopalan so that at least one ridge located all around an entire circumference of the medical balloon as taught by Stein for the purpose of delivering the agent at any desired location on the circumference of the balloon to the target tissue (Stein, Fig.14a-15d, ¶0102) .
 Re claim 2, the modified Rajagopalan discloses wherein the at least one ridge is made of flexible plastic (¶0128 in Rajagopalan, and ¶0123 of Stein).  
Re claim 3, the modified Rajagopalan discloses wherein the at least one ridge is formed by a hollow tube (¶0308, fluid delivery in Rajagopalan, and Fig. 16f of Stein).  
Re claim 4, the modified Rajagopalan discloses wherein the at least one ridge is designed to extend radially upon inflation of the medical balloon (Fig. 2, ¶0278 in Rajagopalan and Fig. 15b of Stein).  
Re claim 5, the modified Rajagopalan discloses wherein the at least one ridge is designed to elongate an inflated shape of the medical balloon (Fig. 2, ¶0278 in Rajagopalan and Fig. 15a of Stein).   
Re claim 6, the modified Rajagopalan discloses further comprising an alcohol sensor (wherein the alcohol sensor ¶0140 such as 139, ¶0212, Fig. 20 in Rajagopalan) located in at least one of the plurality of conduits (¶0206 electrodes and ¶0212 has alcohol detectible sensor, wherein the ethylene vinyl alcohol with detectable group, so it detects the alcohol, in Rajagopalan).  
Re claim 7, the modified Rajagopalan discloses wherein the alcohol sensor includes an electrolytic sensor (¶0212, barium sulfate is an electrolyte, in Rajagopalan).  
Re claim 8, the modified Rajagopalan discloses wherein the electrolytic sensor  (139a and or 139b in Rajagopalan) comprises: an anode disposed in the catheter system near one of the plurality of ports (139 is near the head wherein the ports are located, ¶0225, ¶0257 in Rajagopalan); a cathode (139b, Fig. 20) ; and an electric current measuring device connected between the anode and the cathode (¶0257, wherein the impedance measurement is related to the current as it can be calculated by dividing the voltage in a circuit by its current in Rajagopalan).  
Response to Arguments

Applicant’s arguments, see remark, filed 4/18/2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Rajagopalan in view of Stein.
Applicant's arguments with regards to claim 9 filed 4/18/2022 have been fully considered but they are not persuasive.
The applicant argues in pages 6-7 with respect to claim 9, that in Rajagopalan fails to disclose an alcohol sensor. This is found not persuasive as  the indictable material is alcohol such as the ethylene vinyl alcohol with detectable group. The sensor detecting a group in the alcohol in order to detect the alcohol.
The applicant argues in page 7 that the detecting volume, mass, flow rate are not related to alcohol. This is found not percussive as the claim is written is require to have a sensor is used for detecting the injectate material which can be alcohol and in ¶0034-¶0035 of this application, the sensor is  alcohol or a pressure sensor and used to monitor to control the flow rate, volume of the alcohol. Also, in ¶0185 of Rajagopalan, it discloses that the sensor is base on an electrical resistance that altered by the injectate 221 which can be alcohole. Note: the applicant is asked to amend the sensor structurally and/or to amend the injectate so that the sensor used to indicative of alcohol only around the sensor such as ¶0034 in the current application. 
The applicant argues that ¶0140 of Rajagopalan fails to disclose that the sensor is electrolyte sensor as claimed in claim 10. This is found not persuasive as the claim is written, the sensor can detected (directly or indirectly) an electrolyte such as sulfate and this can be detected indirectly by the sensor of Rajagopalan (electrolyte is attached to the alcohol (the injectate) which will be monitored by the sensor). The art discloses that the sensor detects the flow of the injectate which contain an electrolyte. Note: the applicant is asked to further define the sensor structurally and/or to relate the element to a function such as the alcohol sensor detects acetic acid as the result of  the alcohol is oxidization as in ¶0034 of the current application.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783   

/Lauren P Farrar/Primary Examiner, Art Unit 3783